Citation Nr: 1546286	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  13-08 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial disability rating for bilateral hearing loss.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran's representative


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010, September 2012, and June 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2015, the Veteran's representative appeared on the Veteran's behalf at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to service connection for hypertension, entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity, entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.

FINDINGS OF FACT

1.  During an August 2015 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran's representative testified that the Veteran wished to withdraw the appeal for entitlement to a compensable initial disability rating for bilateral hearing loss.

2.  During an August 2015 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran's representative testified that the Veteran wished to withdraw the appeal for entitlement to service connection for PTSD.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran for entitlement to a compensable initial disability rating for bilateral hearing loss have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal by the Veteran for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

During the August 2015 Travel Board hearing, the Veteran's representative testified that the Veteran wished to withdraw the appeal of claims of entitlement to a compensable initial disability rating for bilateral hearing loss and entitlement to service connection for PTSD.  Thus, these issues are no longer for appellate consideration.  
ORDER

The appeal for entitlement to a compensable initial disability rating for bilateral hearing loss is dismissed.

The appeal for entitlement to service connection for PTSD is dismissed.

REMAND

In a September 2012 rating decision, the RO denied the claim for entitlement to service connection for hypertension.  In a November 2012 statement, the Veteran indicated his disagreement with this decision.  Additionally, in a June 2014 rating decision the RO denied the claims for entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity, entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity, and entitlement to a TDIU.  In a September 2014 statement, the Veteran indicated his disagreement with these decisions.  Since the Veteran's statements were filed within the appeal periods and clearly indicated disagreement with the rating decisions, the Board finds that the November 2012 and September 2014 filings are properly characterized as Notices of Disagreement.  38 C.F.R. § 20.201 (2015).  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is therefore required so that the Veteran may be issued a Statement of the Case with respect to the issues of entitlement to service connection for hypertension, entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity, entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity, and entitlement to a TDIU.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that the RO indicated in a June 2015 rating decision that since as a result of that decision the Veteran was in receipt of a 100 percent combined schedular rating, the issue of entitlement to a TDIU became moot.  However, a veteran may be awarded TDIU based on a single disability and receive schedular disability ratings for other conditions.  Thus, despite the award of a combined 100 percent schedular rating, the claim for TDIU is not moot, and a Statement of the Case must be issued.  Bradley v. Peake, 22 Vet. App. 293-294 (2008).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case and notify the Veteran of his appellate rights with respect to the issues of entitlement to service connection for hypertension, entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity, entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity, and entitlement to a TDIU.  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal as to any of the issues, return the claims to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


